Case 7:18-cv-00310-GEC Document 30-1 Filed 03/22/19 Page 1 of 2 Pageid#: 223




                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                         ROANOKE DIVISION

THE NATIONAL BANK OF                            §
BLACKSBURG,                                     §                    EXHIBIT A
                                                §
           Plaintiff,                           §
                                                §               CIVIL ACTION NO.
v.                                              §               7:18-cv-00310-GEC
                                                §
EVEREST NATIONAL INSURANCE                      §
COMPANY,                                        §
                                                §
           Defendant.                           §


                                     AGREED ORDER OF DISMISSAL

             Came on to be considered the Joint Motion to Dismiss filed by The National Bank

  of Blacksburg (“National Bank”), together with Everest National Insurance Company

  (“Everest”). The Court, having considered said motion, and being otherwise fully

  apprised of the circumstances in this cause, is of the opinion that said motion is well taken

  and should be, in all things, granted. It is therefore,

             ORDERED, ADJUDGED AND DECREED that all claims that were filed or that could

  have been filed herein be, and the same hereby are, dismissed with prejudice. It is further

             ORDERED, ADJUDGED AND DECREED that National Bank and Everest shall each

  pay its own costs and attorneys’ fees incurred in this lawsuit. It is finally

             ORDERED, ADJUDGED AND DECREED that all other relief not expressly granted

  herein is hereby denied.




AGREED ORDER OF DISMISSAL                                                                       PAGE 1
4812-5601-7798.2/14570/0131/012819
Case 7:18-cv-00310-GEC Document 30-1 Filed 03/22/19 Page 2 of 2 Pageid#: 224




  Signed this                  day of ______________, 2019.



                                                     UNITED STATES MAGISTRATE JUDGE


AGREED AS TO FORM AND SUBSTANCE:



 s/Brian S. Wheeler                                    s/Michael Keeley
 BRIAN S. WHEELER                                      MICHAEL KEELEY
 VSB 74248                                             Texas Bar No. 11157800
 bwheeler@cowanperry.com                               michael.keeley@clarkhillstrasburger.com
 DOUGLAS W. DENSMORE                                   Admitted Pro Hac Vice
 VSB 19994                                             JOHN R. RIDDLE
 ddensmore@cowanperry.com                              Texas Bar No. 16890200
 JAMES K. COWAN, JR.                                   john.riddle@clarkhillstrasburger.com
 VSB 37163                                             Admitted Pro Hac Vice
 jcowan@cowanperry.com                                 CLARK HILL STRASBURGER
 COWANPERRY PC                                         901 Main Street, Suite 6000
 250 South main Street, Suite 226                      Dallas, Texas 75202-3794
 Blacksburg, Virginia 24060                            (214) 651-4718
 (540) 443-2850                                        (214) 659-4121 – Fax
 (888) 755-1450 - Fax
                                                       -and-
 ATTORNEYS FOR PLAINTIFF
 THE NATIONAL BANK OF                                  KING F. TOWER
 BLACKSBURG                                            Virginia State Bar No. 38767
                                                       ktower@woodsrogers.com
                                                       MARK D. LOFTIS
                                                       Virginia State Bar No. 30285
                                                       loftis@woodsrogers.com
                                                       WOODS ROGERS PLC
                                                       10 South Jefferson, Suite 1400
                                                       Roanoke, Virginia 24038-4125
                                                       (504) 983-7600
                                                       (504) 983-7711 - Fax

                                                       ATTORNEYS FOR DEFENDANT
                                                       EVEREST NATIONAL INSURANCE
                                                       COMPANY




AGREED ORDER OF DISMISSAL                                                                        PAGE 2
4812-5601-7798.2/14570/0131/012819
